  Case 16-04537-hb             Doc 43-1 Filed 04/09/19 Entered 04/09/19 12:18:10                    Desc
                                    Proposed Order Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF SOUTH CAROLINA


    In Re:
                                                                                    Case Number 16-04537
    Miriam LaRosa Edwards                                                                 Chapter 13




                                                Debtor(s)

    1755 Rosewell Drive
    Rock Hill, SC 29732

    Last four digits of Social-Security or Individual
    Tax-Payer-Identification (ITIN) No(s).,
    xxx-xx-9946




                                                            ORDER

        This proceeding comes before the court on the application of the debtor for authority to sell free
and clear of liens the estate’s interest in real property located at 1755 Rosewell Dr. Rock Hill, SC 29732.

         The court is informed that all parties in interest have been notified of the intention to sell said
property to Alik Khlebopros for the sum of $131,000 and that no objection to the proposed sale has been
received or filed by any party with the Court. The debtor has represented to the court that such sale is in
the best interest of the creditors of the estate.

        The debtor has also informed the Court that the following liens against said property shall be paid
by the closing attorney upon sale of the property: Selene Finance, LP with an approximate payoff of
$120,000 to be paid in full at closing and Cedar Management Group with an approximate balance of $300
owed to be paid in full at closing.

        Closing costs, an allowance for property taxes and other normal closing costs will be paid at
closing. The remaining proceeds after all cost, expenses and liens have been paid up to $53,200 shall be
paid to the sellers. Any portion of proceeds in excess of $53,200 shall be paid to the trustee. It is
therefore,

ORDERED, ADJUDGED, AND DECREED, that the debtor is authorized to sell and convey the estate’s
     interest in the above described property, and the liens of record shall be paid upon the sale of the
property. Further, it is Ordered that the debtor’s attorney shall serve a copy of this order upon the closing
   attorney. The closing attorney is directed to send a copy of the HUD1 closing statement and any net
  proceeds from the sale after payment of the liens, closing costs and debtor’s exemption to the trustee,

                                     Gretchen D. Holland, Chapter 13 Trustee
  Case 16-04537-hb           Doc 43-1 Filed 04/09/19 Entered 04/09/19 12:18:10                       Desc
                                  Proposed Order Page 2 of 2


                                      20 Roper Corners Circle, Suite C
                                           Greenville, SC 29615

This order expires 90 days after it is entered.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED, that this sale is authorized only if
there are proceeds sufficient to pay liens and expense of sale. The closing agent is directed to pay all liens
and expenses of sale. Said closing agent is authorized to pay less than the full amount of any lien if
lienholder agrees to accept less than full payment in satisfaction of said lien.


        AND IT IS SO ORDERED
